STONE, C. J.
It has longbeen settled in this State, that a claim against an estate which has been decreed insolvent, that is not filed within nine months after the decree of insolvency, is forever barred as a debt against the estate. Murdock v. Rousseau, 32 Ala. 611; Puryear v. Puryear, 34 Ala. 555; Watson v. Rose, 51 Ala. 292. A claim in suit pending against an estate, if revived and prosecuted to judgment, is excepted from the rule stated above. In such case, the fact of making the personal representative a party to the suit, is regarded as the equivalent of filing. — 3 Brick. Dig. 477, § 341.
The offer to redeem in this case, as a creditor of the deceased mortgagor, comes within the principle stated above. Walden, the mortgagor, had died, and his estate had been declared insolvent. The judgment, under which the redemption was attempted, had been rendered before Walden’s death. More than nine months had elapsed after the decree of insolvency, and the claim was never filed against the insolvent estate. It had ceased to be a valid claim against the estate, and the owner of it had ceased to be a creditor. The Circuit Court rightly ruled that, as a creditor, Mrs. Walden showed no right to redeem.
Affirmed.